Citation Nr: 1501668	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for hyperuricemia, asymptomatic, with gout of the left ankle, right thumb, right knee and right great toe ("hyperuricemia").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1967 to June 1972 

This case comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the RO in Albuquerque, New Mexico.  

The Board has previously remanded this case in March 2013, December 2013 and June 2014.  The Board remanded the case in 2014 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new medical opinion and to clarify the previous diagnosis.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's hyperuricemia with gout is currently asymptomatic with no evidence of incapacitating exacerbations occurring three or more times per year or symptom combinations productive of definite impairment of health objectively supported by examination findings.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for hyperuricemia with gout are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for his service-connected disability manifested by hyperuricemia.  The RO granted service connection for the condition in a December 1972 rating decision.  At that time a noncompensable evaluation was assigned under Diagnostic Code 5099-5002, effective June 1972.  The Veteran current has a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002, assigned in an August 2012 rating decision.  

The Veteran asserts the current rating evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the entire record, the Board finds that the preponderance of the evidence is against the claim for increase. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is service connected for hyperuricemia with gout under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  Under Diagnostic Code 5017, gout is rated under the criteria for rheumatoid arthritis.  Pursuant to the provisions of Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Veteran underwent a VA examination in July 2014.  The Veteran was diagnosed with chronic hyperuricemia and remote episodes of acute gout with no current diagnosis of acute gout or gout joint residuals. 

The Veteran stated that his wrists began hurting bilaterally in 2010 with daily pain of 3-4 out of 10.  He stated that he does not believe he has gout in the L wrist.  The Veteran's left hand has had some joint pain in the left index and long fingers with daily pain of 4-5/10 with no flares.  He reported that he began having problems with his right hand in 2010 with a "gouty-like" attack in the MCP joint of the right thumb.  There have been no further acute attacks of gout symptoms in the right thumb or hand.  There is swelling in the MCP joint of the right thumb with daily pain of 3-4/10 without flare-ups.  The other digits of the hand are asymptomatic. 

The Veteran first began having left hip pain in 2009-2010.  He states that he has pain 3 to 4 times per week that lasts all day and is a 5-7/10.  He reported that flare-ups moderately impair activities and can last up to 3 to 4 months.  The Veteran's rheumatologist told the Veteran that this was osteoarthritis.  

The Veteran began having left knee problems in 2001.  At the examination, he reported left knee pain once a week on a scale of 3-5/10.  He has flares that last a few days and moderately impair activities.  He began having right knee symptoms in 2001 while he was refereeing soccer.  He reported right knee pain once a month on a scale of 3-4/10.  He has flares that last a few days and moderately impairs his activities.  He does not report symptoms of gout in either knee.  

The Veteran first had a left ankle attack of gout in 2003.  There have been no further acute attacks of gout symptoms.  The Veteran reported that he has left ankle pain once a week on a scale of 3-5/10, swelling and flare-ups.  His right ankle has occasional pain once a month on a scale of 3-4/10.  He did not report any recent history gout symptoms in either ankle.  

He reported first having problems with his left foot in the early 2000's with gout symptoms in the left great toe MTP joint.  He had symptoms in the right foot beginning in the late 1990's.  Specifically, he reported pain in the big toe.  At the examination, he did not report any problems with the right foot.  Currently, he reported no problems with his either foot, with the exception of bilateral flat feet.  

The examiner reported that he has to use continuous medication for his arthritis condition, but he had no weight loss or anemia due to this condition.  Further, the examiner reported that the Veteran does not have pain attributable to his diagnosed arthritis condition.  Nor does the Veteran have any limitation of motion of joint movement attributable to his arthritis condition.  It was also reported that he does not have any joint deformities attributable to his arthritis condition.  Lastly, the Veteran does not have any involvement of any systems, other than joints, attributable to his arthritis condition.  

There was no reported incapacitating or non-incapacitating exacerbations due to the Veteran's arthritis condition.  There were no reports of functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to the Veteran's inflammatory, autoimmune, crystalline or infectious arthritis or dysbaric osteonecrosis.  

The examiner saw no radiographic evidence of gout bilaterally in the Veteran's knees, ankles, wrists, hands or feet.  However, there was evidence of degenerative changes.  The Veteran has chronic hyperuricemia and has had attacks of what is clinically more likely than not acute gout arthritis in the big toes, the left ankle and the right thumb.  The Veteran has had no further acute attacks of what is likely gout since the right thumb incident in 2005.  There were no current joint symptoms that could be attributed to gout because the Veteran also has been recently diagnosed with degenerative disease.  The underlying hyperuricemia condition, which is controlled by his allopurinol therapy, is a chronic condition and the Veteran remains at a high risk of developing gout symptoms in the future.  

The examiner noted that it was not possible to objectively provide an opinion whether pain, weakness, fatigability, or incoordination significantly limit functional ability during flares of the affected part or when the part is used repeatedly, because reliable provision of this information requires examination in non-flare and flare states.  Similarly, the examiner was unable to estimate objectively the additional loss of motion during flare-ups because reliable provision of this information requires measurements of the ROM both in non-flare and flare states.  To attempt to provide either one of these diagnosis in the absence of such observations represents mere speculation. 

Physical examination of the Veteran's knees revealed the following range of motion.  Right knee flexion was to 115 degrees, with pain on motion beginning at 110 degrees.  There was no limitation of extension of the right knee.  Left knee flexion was to 115 degrees, with pain on motion beginning at 110 degrees.  There is was no limitation to extension of the left knee.  The Veteran was able to perform repetitive testing bilaterally with no further decrease in functionality.  However, the examiner did identify functional impairment of the knees evidenced by less movement than normal and pain on movement.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues or either knee.  Muscle strength testing was 5/5 bilaterally.  Joint stability test were all-normal with the exception of the right medial-lateral instability, rated as +1 (0-5 millimeters).  The Veteran had no other significant findings of the knees bilaterally.  He does occasionally use a cane for his left knee and hip.  

The examiner gave the following opinion on the Veteran's condition.  He has a current diagnosis of a chronic hyperuricemia condition because hyperuricemia tends to be a chronic metabolic condition.  However, the most recent uric acid level was normal because the Veteran is on allopurinol therapy.  The Veteran had no current or recent symptoms or diagnosis of clinical gout because his most recent attack of gout was in his right thumb in 2010 and current joint symptoms are less likely than not attributable to gout because the current clinical joint symptoms are not consistent with acute gout.  Current joint symptoms are more likely than not related to strain and or degenerative disease.  

Further, the Veteran has a history of hyperuricemia and has been prescribed allopurinol for chronic treatment of this condition.  The hyperuricemia itself alone does not impair health except that the Veteran has to take medication.  The Veteran does not have any current symptoms of gout and his most recent attack was in his right thumb in 2010.  The Veteran's diagnosis of degenerative disease in some joints is independent of his asymptomatic hyperuricemia with gout.  

Physical examination of the Veteran's ankles shows that he carries a diagnosis of bilateral ankle strain with limited range of motion.  X-ray evidence revealed that the right ankle has a well corticated fragment near the tip of the medial malleolus that is possibly the result of an old injury.  There was also posterior vascular calcification and inferior calcaneal spur.  Otherwise, the ankle appeared normal and there was no evidence of significant arthritic change or evidence of gout.  There is evidence of a flat foot on the left side; there are hypertrophic degenerative changes at the distal aspect of the talus, inferior calcaneal spur and no evidence of gout.  

At the examination the Veteran's diagnosis of bilateral degenerative disease of the hands was continued.  This was first diagnosed in 2002.  This diagnosis has not been related to his current service connected disability of hyperuricemia.  The same is true of the Veteran's wrist; he has been diagnosed with bilateral degenerative disease of the wrists.  The pain in the Veteran's hips has been attributed to left hip strain and not to his hyperuricemia.  

In May 2013, the Veteran underwent a VA examination regarding his hyperuricemia.  During the examination, it was noted that he did not have exacerbations that were incapacitating or totally incapacitating.  The examiner did note that the Veteran had three non-incapacitating exacerbations, with the most recent exacerbation reported in 2010.  The examiner determined that the left ankle changes were related to degenerative joint disease of the left ankle and was not secondary to gout.  The Veteran's hammertoes are not a result of his hyperuricemia or gout, as hammer toes are not caused by gout.  The Veteran was not diagnosed with bilateral weak feet.  It was noted that he had minimal residuals from gout, which would not be a cause of weak feet.  Bilateral x-rays of the Veteran's knees show evidence of degenerative joint disease, there was no radiologic evidence of gout, and his condition was not related to hyperuricemia.  Lab findings done at this examination stated that the Veteran had normal uric acid levels and his microcytic anemia was likely not related to gout.  

The Veteran's file also includes treatment records from Dr. F. a private podiatrist.  There is nothing in these records to support a finding of symptom combinations productive of definite impairment in heath objectively supported by examination findings or incapacitating episodes occurring 3 or more times per year.  The most recent examination July 2013, Dr. F stated that the Veteran still suffers from gout, they were continuing with the allopurinol treatment and that injection therapy would be deferred.  

In December 2011, the Veteran underwent an examination on his right ankle.  He reported flare-ups of the ankle that consisted of redness, swelling, pain and throbbing and limited his activities.  There was excellent range of motion at the time of the examination.  At this time, the Veteran was diagnosed with degenerative arthritis (osteoarthritis) of the left ankle.  The Veteran's foot was also evaluated and he was diagnosed with hammertoe on the great toe of the right foot.  This diagnosis was not attributed to his hyperuricemia.  The Veteran's hand was evaluated.  He was able to perform repetitive testing.  It was noted that he had less movement than normal in his right thumb.  

In May 2007, the Veteran was diagnosed with gout.  He reported to the examiner that he had a gout attack in December while eating a heavy meal at a Brazilian restaurant.  At this time, he was diagnosed with gouty arthritis in December 2006 by both his endocrinologist and his primary care physician.  At the time of the attack, there was pain on his left ankle, his right thumb, his right knee and his right big toe.  There was mild swelling and mild inflammatory signs of heat and redness.  There was no instability of the joints affected by the acute gouty attack.  There was no weakness or fatigability.  After the attack, the Veteran was prescribed medication treatment.  Since the treatment began, there were no remarkable flare-ups of his joints, although he experienced pain in his joints affecting his left ankle, both knees, left wrist, and right fourth finger.  

After a thorough review of the evidence, the Board has determined that an increased evaluation is not warranted at this time.  There is evidence that the Veteran still suffers from hyperuricemia with gout.  His condition has improved with allopurinol treatment, but sustained improvement has not been established.  The Veteran had increased complaints of pain bilaterally in his wrist, knees, ankles and hips, but two VA examiners, using x-ray evidence, determined that this pain in his joints is caused by degenerative joint disease and not gout.  Specifically, there was no current finding of gout upon x-ray.  However, the examiner in 2014 was careful to point out that the Veteran's condition is chronic and his symptoms could return. 

Turning to the matter of an increased rating, the Veteran is currently evaluated as 20 percent disabling.  Applying the rating criteria to the facts above, an increased rating is not warranted under Diagnostic Code 5002.  In order for the Veteran to receive, a higher rating there must be a finding of symptom combinations productive of definite impairment in health objectively supported by examination findings or incapacitating episodes occurring three or more times per year.  None of the evidence of record suggests symptom combinations productive of definite impairment due to his hyperuricemia.  The Veteran has been diagnosed with degenerative changes in his joints, but these changes have specifically not been attributed to the Veteran's hyperuricemia.  Further, the Veteran's most recent gout symptoms were in 2010 and there were no recent reported findings of incapacitating exacerbations occurring 3 or more times per year.  There has only been finding of three non-incapacitating episodes with one calendar year and that was in 2010.  Thus, the evidence of record does not more nearly approximate an increased rating for hyperuricemia with gout.  

As to whether it would be appropriate to assign an increased evaluation on the basis of chronic residuals of hyperuricemia, in particular bilateral pain and limitation of motion in the wrist, hands, feet, ankles, hips and knees, the objective evidence of record does not support a rating in excess of 20 percent under Diagnostic Codes 5214, 5216, 5218, 5219, 5228, 5250, 5252, 5255, 5260, 5261, or 5271.  As noted above, the pain and limitation of motion that the Veteran experiences in joints has been attributed to degenerative joint disease and not his service connected hyperuricemia.  Further, evidence from his 2014 and 2013 examination does not show that the Veteran's limitation of motion of any of his joints bilaterally meets the requirements of an evaluation higher than his current 20 percent.  Lastly, under Diagnostic Code 5003, the Veteran is currently receiving the maximum rating under this code.  

The Board has also considered that Veteran's complaints of pain and swelling of the joints as noted on his examinations.  The presence of pain, fatigue, weakness, and lack of endurance are contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206 -07.  The examiner in 2014 specifically noted that he cannot comment on whether pain, weakness, fatigability or incoordination significantly limit function ability during flares or when the part is used repeatedly because the examiner has not been able to examine the Veteran during this condition.  The same is true for estimating the loss of motion during flare-ups.  However, the examiner specifically noted that the Veteran did not have any functional loss or additional limitation of motion after repetitive testing for any of his joints.  

The Veteran is competent to report his hyperuricemia symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability relating hyperuricemia to the appropriate diagnostic codes and he is not able to determine the difference between his hyperuricemia and his degenerative joint disease.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and an increased evaluation in excess of 20 percent for hyperuricemia is denied.  See 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991)  

Additional Considerations 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

In the present case, the Veteran's symptoms are currently asymptomatic.  There were no current findings of gout.  However, the Veteran has a chronic disease, wherein the symptoms could reappear.  As such, the current rating more than adequately considers the Veteran's current condition as well as the possibility that his gout could become symptomatic  As the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in May 2007 and April 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records and Social Security Administration records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013). 

The Veteran was provided a VA examination in May 2007, April 2008, December 2011, May 2013, and July 2014, for his hyperuricemia with gout, which are all adequate for the purposes of determining the current severity of the Veteran's disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2014 supplemental statement of the case.

As noted above, the instant claim was most recently remanded in June 2014 for additional development, specifically obtaining authorizations for private medical records, updating medical records, a VA examination, and readjudicating the claim.  The Veteran's file was reevaluated and a new examination was provided in July 2014, which is adequate for the purpose of determining the Veteran's current severity.  The Veteran did not return the authorization and release forms required to obtain additional evidence from any private doctors that treat his hyperuricemia.  As such, the Board has determined that there has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An evaluation in excess of 20 percent for hyperuricemia, asymptomatic, with gout of the left ankle, right thumb, right knee and right great toe is denied. 



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


